PER CURIAM.
Dr. Haynes appeals from an order denying his petition for attorney fees and costs associated with his defense of a complaint filed against him by the Department of Professional Regulation.
*657Section 120.59(2), Florida Statutes (1989), provides:
If in accordance with agency rules, a party submitted proposed findings of fact or filed any written application or other request in connection with the proceeding, the order shall include a rule upon each proposed finding and a brief statement of the grounds for denying the application or request.
Dr. Haynes submitted proposed findings and proposed opinion with his petition. However, the hearing officer failed to rule upon each of the proposed findings and did thereby fail to follow the requirements of the mentioned statute. We remand to the trial court with instructions to enter an amended order containing a ruling upon each of Dr. Haynes’ proposed findings. See Kinast v. Department of Professional Regulation, 458 So.2d 1159 (Fla. 1st DCA 1984) and Pelham v. Superintendent of the School Board of Wakulla County, 436 So.2d 951 (Fla. 1st DCA 1983).
We do not agree with Dr. Haynes that the hearing officer used an improper standard of proof in deciding the case.
We remand for further proceedings consistent herewith.
DOWNEY and POLEN, JJ., and WALDEN, JAMES H., Senior Judge, concur.